Explanations of vote
Oral explanations of vote
Madam President, I welcome the fact that this report looks at what can be done at European level to stimulate the economies, whilst I recognise that most of the instruments to do so remain at national level: 99% of public expenditure is national, not European; most regulation is national, not European. But if we look at what we can do at European level, the plan proposed by the Commission for a EUR 30 billion contribution, including advance payments from Structural Funds and new loans from the European Investment Bank, can and will make a real contribution to coming out of this crisis.
We must also make sure that we avoid protectionism in Europe. A beggar-your-neighbour approach by different countries would weaken our common market and seriously damage the prospects of job creation and economic growth in the long term. On the contrary, freedom of movement for workers and initiatives to help businesses' exports to the single market will help provide the stimulus needed for our economic recovery.
(IT) Madam President, I voted in favour of the joint text on improving safety for those who choose to travel by sea. I think it is very important to add that more should be spent on the professionalism of all seamen responsible for navigation - from the captain, to the chief engineer, to the boatswain, to the master-at-arms, to the helmsman and to all seamen - because the lives and safety of men at sea depends on them. I therefore call for more professionalism and better salaries for those who hold the lives of maritime passengers in their hands.
(MT) On this report I would like to say that despite its initiative in favour of the environment, there was still a lack of consideration regarding the negative and disproportionate effects that it would have on the regions and countries that are situated on the periphery of the European Union, as Malta is. This initiative could potentially bring about a substantial price hike in the transportation of cargo for transport operating to and from these peripheral regions. This rise in costs, in turn, could lead to higher prices on the products that enter and leave these regions or countries. Therefore, I voted against this report.
(PL) Madam President, imposing additional charges on heavy goods vehicles represents an increase in taxation. Lorry transport provides a service to the whole economy, including the citizens. Its costs have an effect on the price of all the products we consume. Burdening road transport, alongside the taxes which already have to be paid, with the additional costs of excise duty on fuel and vignettes, when we are faced with the problem of a crisis to which no end is in sight is socially irresponsible.
Air pollution, the greenhouse effect and accidents are, to a large degree, dependent on the construction of vehicles and on the road system. In the last ten years, significant progress has been made in this area and we have all felt the benefits. I do not endorse the directive in its present form because it requires radical revision.
(FI) Madam President, firstly I would like to say that I support this report by Mr Cashman, and I thank him for it. It improved greatly at Parliament's reading, when we consider what the Commission's original proposal was.
The basic assumption we have to make is that decision making is transparent. People must have the opportunity to have access to documents, because that is the only way to inspire confidence, and, with this in mind, it is very important that we should be able to get to a position where people can see how the legislative process progresses. Transparency must apply at each administrative level with regard to documents.
Everyone obviously understands that there are some areas, such as matters to do with a private individual's health and so on, which need to be kept private, but in the legislative process, everything should basically be transparent, and in this respect, I am happy with this result and believe that honest and open decision making are the way we will be able to gain the trust of the people.
Madam President, a recent report by the UK-based NGO, the Taxpayers' Alliance, said that EU membership costs every man, woman and child in the United Kingdom GBP 2 000 each year.
I have to say that many of my constituents in the North East of England think they get very bad value for such a large sum of money. Therefore, ensuring public access to the documents of the European institutions is the very least that those constituents could expect in return for handing over such large sums to the EU every year. In the eyes of many people, the EU remains a very obscure and monolithic entity. Anything that we can do to improve access, to give more information to the public on some of the things that perhaps some of our Commissioners and others would rather keep confidential, is very welcome.
Already we see whistleblowers and others that have been vilified and hounded out of their jobs for exposing confidential information. If all that information had been available in the first place, then perhaps many of those over-the-top reactions would have been unnecessary.
Madam President, I am grateful for this opportunity to explain how I voted on this very important report. We all know that, when different parties are involved in sensitive political negotiations, sometimes there is a need for secrecy in order to avoid a deal being scuppered. However, this is not really what we are talking about in this case.
Recently, there have been negotiations on the Anti-Counterfeiting Trade Agreement and some of the issues that have been debated include a massive erosion of individual civil liberties. There have been proposals, for example, to search people's iPods and laptops when entering countries to check for copyright and non-copyright material. Were we able to debate these in an open and transparent manner? No, because these documents have been kept secret - perhaps for justifiable reasons, but reasons that we do not really understand. Therefore, what we really need is more openness and more transparency in order for us to really get to the heart of the issue.
I completely agree with my colleague, Mr Callanan, when he says that the fact that they were not transparent does not bode well for the EU.
(IT) I would like to thank those fans who have been tirelessly listening for so long. Madam President, I am one of the 74 MEPs who today voted against the Andersson report, not because I am against employment, but because these guidelines for European Union, for EU Member States policy, do not specifically state that one of the options for encouraging employment is to allow those workers to retire who want and request to do so. This policy of mandatorily raising the pension age everywhere therefore merely deprives young people of jobs when they would willingly replace those older workers who want to leave their positions to the young.
Madam President, this report starts from a false assumption: the assumption that the EU knows best when it comes to employment policy. Many of my constituents would profoundly disagree; they would rather that the EU were kept well away from anything to do with employment policy. I believe that my country should withdraw from the EU's Social Chapter.
It is more than a little ironic that the EU seeks to pass on its wisdom on employment policy to the Member States whilst, at the same time, it is responsible for huge amounts of red tape and regulation that have constricted so many businesses in my region and across Europe and caused an awful lot of the unemployment that it now seeks to cure.
The European social model is outdated, it is destructive, it prevents job creation and it acts against entrepreneurship. The best thing would be for the EU to keep its nose out of the Member States' employment policy and produce less red tape and less regulation. That is the best thing that we could do to create more jobs in the economy.
Madam President, I voted for this proposal because it postpones the folly of an utterly unnecessary waste of even more money on translation services in this House in respect of Irish.
I would have preferred the entire folly of that waste to have been overturned. However, at least this saves our taxpayers some of the unnecessary waste.
The minimal use of Irish in this Chamber is self-evident, although Miss de Brún, as part of her aggressive Republican agenda, may regale us in that dead tongue, with the only relief being that hardly anyone who tunes into Parliament on line can understand a word she says. I can assure them they are missing very little.
Her Sinn Féin colleague, Miss McDonald, has not got past uttering a little stammering, stuttering, pidgin Irish, but even then we are wasting money on translation.
Madam President, I thank Ms Kovács for the informative and helpful report on the situation of the Roma.
As you all know, the population of the Roma is ever-expanding and consistently becoming a huge and influential force throughout Europe. This group of 10-12 million people is amongst the poorest on the continent, yet has immeasurable potential.
As Europeans and Members of the European Parliament, which was founded on the pillar of equality, we must react to this problem as quickly as possible. The continual oppression of one of Europe's largest minorities is shameful and inefficient. With better regulation and a higher degree of cooperation, nations may be able to provide work for this huge block of potential labourers. With the looming economic crisis, the Roma may be able to help solve some of Europe's deepest problems. In addition, the prejudice against and degradation of these people has gone on long enough. Equal rights and opportunities must be provided to all citizens of Europe, including the Roma.
Just at the beginning of this month in Hungary, two Roma people were shot like animals when they were trying to escape from their burning house. How is it possible that in a united Europe, there are cases like this?
(NL) Madam President, I have voted against the Kovács report, because this whole report is permeated with victim thinking and because I take the view that a minority group such as the Roma gypsies would actually be much better served by a strategy that would encourage them to take more responsibility for their fate.
I too, of course, share everyone's view that the Roma should be treated correctly, but most of the problems mentioned in this report are attributable to a lifestyle, a way of living, that these people have actively chosen. We can adopt as many reports and resolutions and give as much money as we like, but this will not change the situation on the ground one bit.
(NL) Madam President, in this Parliament I have heard a great deal of politically correct nonsense in my time, which was invariably approved by very large majorities, but this report takes the biscuit in my view. If this Parliament is intent on interfering in the social situation of the Roma and their access to the labour market, would it be asking too much to observe a minimum of objectivity?
The truth is that the problems of the gypsy people are largely the simple result of their own refusal to adapt to the society in which they live, certainly as far as education and vocational training are concerned. For decades, we have been pumping millions of euros into all kinds of programmes full of idyllic, but mainly unrealistic, nonsense in the vein of this report. Without any success. Is it then not time we stopped mollycoddling them and looked at the real causes of the problems before we come up with solutions?
Madam President, while the amended version was an improvement, it was still with a heavy heart that I supported this own-initiative report, since it was not consistent with the climate and energy package carried by a huge majority in this House on 17 December 2008.
Just to remind us, my own EU-ETS report, which was the cornerstone of this package, was carried by 610 votes for, 60 abstentions, and 29 against. Needless to say, Mr Reul was not among the 610 Members out of 699 who supported my report.
I have reservations about any reference to drilling in the Arctic or exploration for alternative sources of oil, such as tar sands. Past months have shown that the importance of energy security has never been as acute. The cooperation that is necessary across the EU, and the need to take advantage of the stimulus packages currently launched by almost all Member States and the Commission, underscore the need for investment in renewables to increase our energy security, to decrease our carbon emissions and to wean us off our high dependence on fossil fuel, albeit over an agreed timeline.
Madam President, I was the shadow rapporteur on the Sacconi report into CO2 emissions from passenger vehicles, and I can see from the work that I did on that that we do need to reduce our dependence on oil.
We need to reduce that dependence because most oil supplies are, of course, in very unstable and unsavoury parts of the world. For far too long, our thirst for oil has sustained regimes that are deeply inimical to everything that we stand for, to our own interests and to our own values, especially with regard to human rights and good governance.
Particularly, of course, we need to reduce our dependence on Russian oil supplies. Russia has shown in the past that it will not hesitate to use its control of much of our energy supply to achieve political and economic goals, and we need to do all we can to reduce their ability to do so, and to do that we of course need to reduce our dependence on oil.
Madam President, I abstained on this report because I believe it simply does not go far enough. We have previously made commitments in this House to reduce emissions. Transport has a key role to play in the fight against climate change and should be assisted in meeting its responsibility, but this report will do little to help.
This is unfortunate because there are some good proposals. The noise charges for trains take into account the broader environmental impact of transport and fit well with the proposals currently going through the Committee on Industry, Research and Energy on reducing noise in car tyres.
Much more could have been done for the aviation sector, however. It is odd that the report mentions rail, sea and inland waterway transport yet neglects this sector, one of the principal contributors of carbon emissions. It is because it lacks teeth in this area and so many others that I abstained on this report.
(FI) Madam President, the Lisbon Strategy is worth supporting, but it has to be said in this regard that the idea that Europe might be the world's leading knowledge-based economy by 2010 is not going to be realised. We are now in 2009, and so if we want to achieve something, we should find the right sort of Europe-wide commitment very soon. Then we might achieve this objective perhaps by 2020 or 2030.
This mainly means that there has to be Europe-wide commitment to training and research very soon. At present, we have an economic recession on our hands and, amid this downturn, we have to remember that if we are to have adequate levels of good human resources - a workforce for our employment markets - we will need to invest in particular in training and teacher training. This is the priority if we really want to achieve the objectives of the Lisbon Strategy.
(NL) Madam President, I have abstained from the vote on the resolution on the Lisbon Strategy, even though the resolution is, in fact, on the whole, a very even-handed resolution which gives an accurate diagnosis of the situation and also contains many proposals which I fully endorse. I abstained, though, because the subject of these notorious blue cards for economic immigration has once again been brought up and is receiving emphatic support precisely at a time when more than 20 million people in the European Union face unemployment, which is set to increase even further due to the economic crisis.
Precisely at times like these, we should stop resorting to easier short-term solutions, such as enticing hordes of economic immigrants to the European Union once again Instead, we need to invest in training and retraining people who are currently unemployed, rather than just leaving them to their own devices in favour of an influx of new immigrants.
Madam President, I cannot remember how I voted on the Lisbon Strategy. I think it is a completely worthless thing, because Europe was meant to be the leading knowledge-based society by 2010. Over the 10 years I have sat in this Chamber, I did wonder how we were going to get there when we were passing regulation after regulation that was stifling business and opportunity and, indeed, encouraging business to move away from the continent of Europe.
I am always reticent when it comes to these sorts of reports. Having sat in the Chamber for a couple of hours today voting about imposing more and more regulation on businesses and on people, I feel we are going in exactly the wrong direction from this Chamber and we need a huge about-face immediately.
Madam President, I agree with many of the comments made by my colleague, Mr Heaton-Harris. As he correctly said, the Lisbon Strategy commits the EU to becoming, slightly ironically, the most competitive economy in the world by 2010. With just one year to go before that self-imposed deadline, I cannot be the only person in this House who wonders, and becomes more than a little sceptical, about whether we will ever get there.
We constantly pass resolutions and the Commission constantly produces strategy documents telling us how we are going to get there. It is just that we never seem to arrive.
The content of the Lisbon Strategy was always far in excess of the EU's capacity to deliver it, and was, in many ways, contrary to the whole ethos of the EU over the past 50 years because, as Mr Heaton-Harris reminded us, much of the EU's employment and economic regulation actually causes more difficulty in achieving the goals of the Lisbon Strategy than anything else. We are constantly piling on more and more burdens and regulations that force industry out of Europe, and we have no chance whatsoever of meeting any of the goals of the Lisbon Strategy. It is about time we were honest with ourselves and admitted that.
Madam President, the initial goals of the Lisbon Strategy committed the EU to creating a knowledge economy, an innovative economy, a digital economy, by the year 2010. Well, I have news for us all here in this packed Chamber: we are running out of time. You may not have noticed, but we have made very little progress so far.
Before I became a politician, I used to work with a lot of innovators and help lots of start-up companies. It was a real contrast, coming to the world of European politics, to see how we dealt with innovation. When we deal with innovation here, we have committees, we have strategy documents, we have votes, we have everything but innovation, unless you consider more paper creation to be innovation.
When you talk to the innovators out there, the people who are going to create wealth in the European Union and across the globe, what they want is for governments to keep out of the way. It is time the looters of government stopped draining the life-blood of companies.
Madam President, it is with heavy heart that I stand up to speak once again on Lisbon. I do not normally speak here just for the sake of being negative. I believe that the European Union talks the talk when it comes to the Lisbon Strategy. However, today, almost 10 years since the summit, it is a long way from walking the walk.
We hear many warm words about the need for the skilled workforce that will be able to adapt to economic upheavals, such as the one we face today. However, across Europe we still face a chronic skills crisis. In my region, the West Midlands, the skilling of the workforce has had a particularly painful and protracted birth. Regrettably, we have the highest proportion of skill-shortage vacancies of any British region. I would, therefore, call on the Commission not to lose sight of the structural reforms needed to reinvigorate the Lisbon Strategy during a period which is beset with economic disorder, higher oil and commodity prices and ongoing turbulence on the financial markets.
Madam President, the reason I want to give an explanation of vote on this particular report is because I cannot believe the hypocrisy of this House in talking as it always does about climate change.
Why is this House hypocritical? Well, look around you. We are in our second Chamber. We have a perfectly good Chamber back in Brussels. We are here for only three or four days per month. I admit that we are going to get an extra part-session this particular month, but only to average out for the one in 12 sessions that we need to do.
We have hundreds of people displaced from their normal places of work to come here. They travel and cause carbon emission while they are getting here. We are possibly the least green parliament that there is. When I entered this place, it was meant to be a paperless parliament yet, if you look around, all our desks are covered in paper. We are the worst hypocrites when it comes to this than any Chamber I know.
Madam President, I entirely agree with the sentiments expressed by the previous speaker. We should consider the fact that the European Parliament has two Chambers - in Strasbourg and Brussels - and we also have three sites, including the one in Luxembourg, which people do not talk about very often. Not only are we building a new block in Luxembourg, leading to more carbon emissions that could well contribute to climate change - or not, depending on what one believes on the issue - but also it is simply hypocritical for us to carry on debating climate change while we continue to operate out of three places of work.
Even if we were eventually to operate only out of one - Brussels - when you walk around the streets of Brussels at night and look up from Place du Luxembourg towards the European Parliament building, you see this great lit-up beacon to hypocrisy. If we are going to tackle climate change, it is about time we put our own house in order.
(NL) Madam President, this resolution is full of good intentions, but we should ask ourselves if resolutions of this kind actually make any difference at all.
For example, it is beyond me that a resolution on employment policies, insofar as this is a European competence, which I do not believe it is, should choose to ignore very basic questions such as: how many people are currently unemployed in the European Union? 20 million still, or is it - more likely - nearer 25 million?
The question is: does the Commission still hold firm to its outrageous notion of importing more than 20 million new immigrants to the European Union? The question is: will the Commission finally abandon its recruitment centres in countries such as Mali and Senegal to import even more unemployment? These are the kinds of questions we had expected in the resolution, rather than the meaningless catalogue of good intentions which it has unfortunately become.
Madam President, once again we are talking about something that we are doing very little about, and that is employment policy. Once, a colleague said to me that when the European Parliament talks about employment, it is actually creating far more unemployment than one would expect. We have got to recognise that, if we are going to create jobs, we have to set the wealth creators free. We have to enable them to continue their spirit of free enterprise, to create wealth, to create jobs.
But what do we do here? By regulation and debate, what we seek to do is to choke off the very spirit of innovation, the very spirit of entrepreneurship, and we have continued to do that today. Only today Mr Schulz - who is a man I often disagree with, but not today - talked about the social democratisation of the EPP. Now that that day has come, we know that we are doomed when it comes to creating jobs in Europe.
Madam President, have you noticed that the harmonisation of policy always happens in the same direction? More integration invariably means more intervention.
Or let us put that the other way around: pluralism guarantees competitiveness. If you have competing states with different tax levels, then you can only raise your tax to a certain level before your money starts going abroad. If you have competing states with different employment policies and different social policies, you can regulate your employment market only to a certain degree before the jobs start crossing your borders.
Now, during the good years, the European Union was able to disregard these verities and was able to construct behind its walls a highly regulated and centralised market. But those good years have come to an end. We now risk cutting ourselves off from more dynamic economies and becoming more penurious and more irrelevant and ultimately, like Tolkien's Eldar, going into the west and fading.
Madam President, I notice that at least some of those who have been denigrating all European legislation, whatever it is, nonetheless voted in favour of the third Maritime Package, a package that I welcome because it increases the health and safety of people on ships; it will ultimately cut costs because it will save lives downstream and it makes safety systems of different Member States compatible with each other, thus making them more efficient, more effective and less costly while, at the same time, improving health and safety. I welcome the adoption of this package, which will make a difference to the safety of hundreds of constituents of mine in Yorkshire and Humber.
Madam President, I voted in favour of this report as I was pleasantly surprised that our proposals against tax havens were adopted by the House. I was also in support of the wide-ranging remit given in this report to address the current crisis.
The one aspect that I really want to focus on is the recovery plan so far. We need to make certain that we still have secure jobs and sustainable careers for people when the economy begins to perform better and support key sectors such as the car industry. The automotive sector is a model of how traditional industries should adapt in the years to come. I recently visited the Jaguar Land Rover plant in my constituency, where I saw how the company has turned itself into a world leader in green automobile technology, and where the new type-approval guidelines we have been adopting in this House have been welcomed wholeheartedly.
Madam President, once again we are indulging the fantasy that you can spend your way out of debt and legislate against recessions. At best, we are engaging in self-deceit; at worst, we are deliberately perpetrating a deceit against our electorate.
The truth is that nothing can stop this correction: interest rates were held too low for too long and now that the air has been pumped into the balloon, it is going to come out again. We could try to rescue some of the victims but, instead, we engage in this pretence that we can stop the thing happening. The debt will be paid by our children yet unborn and unbegot, and nowhere more than in my country, where every child is now born with a debt of GBP 30 000 because of the incompetence and incontinence of its government.
As our national poet says: 'This land of such dear souls, this dear dear land, ... is now leased out - I die pronouncing it - like to a tenement or pelting farm.'
And now, on top of that national debt, we are expected to contribute to these European recovery programmes. I close again with the words of our national poet: 'Prevent it, resist it, let it not be so, Lest child, child's children, cry against you, 'Woe!''
(FR) Madam President, one can cite as examples of major international financial crime the Madoff affair, obviously, but also the speculation in agricultural raw materials that took place in 2007.
This is why a whole host of legal experts, including Carlos Sotelo's practice in Spain, and networks of large practices, have proposed the creation of an international financial court.
We could, moreover, just extend the International Criminal Court's remit to cover major financial crime because, in 2007, millions of children died as a result of the speculation in agricultural products. There was a financial Darfur.
This international financial court would have the power to investigate speculation and speculators, to inspect tax havens, to regulate and to punish offenders.
This is the test of sincerity for Barack Obama, for President Sarkozy and for the other leaders. This is the political message to send out to the general public, and this would be the first stage of a global organisation, a global phenomenon and a global cure for a global economic crisis.
Madam President, it is very nice to speak after Mr Corbett in such debates because Mr Corbett is never wrong in this place; often confused, as he was today, giving the wrong explanation of vote at the wrong time, but obviously never wrong! I do wonder though whether, in this House, we know what the real economy is. Is the real economy a bunch of paper-pushers and bureaucrats, with us writing laws that other people have to implement, such as the Civil Service in the UK, where we have been growing the public sector way faster than the private sector has been growing over the last 10 years? Or is the real economy actually people doing jobs of work and innovating and starting their own businesses? I just wonder if this report is actually heading in the right direction. Having read it, I am pretty sure that it is not.
Madam President, we in this House know, perhaps better than some outside, the extent to which the European Union has now become a mechanism for the massive redistribution of wealth.
For a long time, that system worked very well because there were only a very small number of people paying into the pot. The only two net contributors to the budget for most of the European Union's history were the United Kingdom and, outstandingly, Germany.
However, things have changed now, and the money is running out. We saw that vividly illustrated at the summit two weeks ago when the Hungarian prime minister demanded a EUR 190 billion bail-out for Central and Eastern Europe, and was told in no uncertain terms by the German Chancellor that the money was not there and would not be forthcoming.
German taxpayers (and this is rarely acknowledged) have always propped up the whole system. Integration rests on their sufferance, and they have now seen through this. They are not responding any more to the unspoken appeal to historical responsibility. They are a sensible, level-headed people and can recognise a self-serving argument and spot a racket when they see one. If you think I am wrong about this, then let them have a referendum; let everyone have a referendum: put the Treaty of Lisbon to a vote. Pactio Olisipiensis censenda est!
Written explanations of vote
in writing. - (IT) I voted in favour of Mrs Geringer de Oedenberg's report on the exemption from value added tax on the final importation of certain goods (codified version). As it is merely a codification of a previously existing legislative text and does not involve any substantial change to the text itself, I believe that we should endorse the Commission's proposal and the recommendations of the legal services of Parliament, the Council and the Commission itself.
in writing. - (IT) I abstained from the vote on Mr Díaz de Mera García Consuegra's report on adjusting the basic salaries and allowances applicable to Europol staff. I only partly agree with the rapporteur's view on this matter, so I do not think it is appropriate for me to take a position on it.
Madam President, I voted in favour.
I believe that the environmental disaster that struck Romania cannot go unheeded. Romania has emerged from the flooding exhausted, not only economically and environmentally, but also in social terms.
The reports of people's personal stories have been heart-rending - families have lost their property and possessions, many of which were the fruit of a lifetime of hard work.
Many organisations are already working on the ground, but the time has come for the institutions too, and the Members of this House personally, to make a real contribution to this cause.
I therefore welcome the opinion of the Committee on Budgets and hope that the EUR 11 785 377 from the Solidarity Fund will be made available to Romania as soon as possible, in order to lift the population economically, environmentally and socially.
The principle of solidarity is one which is fundamental and unquestionable in the European Union. It is precisely this principle, which exists, indeed, not only on paper, that distinguishes the EU from other international organisations. One practical expression of this principle is undoubtedly the Solidarity Fund, established in 2006 in accordance with an interinstitutional agreement and in order to eliminate the negative consequences of major natural disasters. It is good that the Fund is in operation, and that last year, five countries benefited from it. This is proof that, when faced by a tragedy, no Member State will be left alone. The flood which hit five areas of north-east Romania in July 2008 caused serious material losses (0.6% of GNI) and disrupted the lives of over two million people in 214 districts.
In this situation, I consider Romania's application for assistance to be justified, even if it does not meet the quantitative criteria laid down in Article 2(1) of Council Regulation (EC) No 2012/2002 establishing the European Union Solidarity Fund. I also have no doubt that in this case, it is necessary to apply the criterion of extraordinary disaster, which is also provided for in the aforementioned Regulation and which allows mobilisation of the Fund for Romania. As a Polish MEP, I represent a region that was also affected by a natural disaster, namely a tornado in the Silesia Province. Fortunately, that disaster did not have the same destructive power or scale. Nonetheless, I fully endorse this tangible evidence of European solidarity.
I voted in favour of this report as it will help mobilise the Solidarity Fund much more quickly. In 2006, the payment made by the European Union via the Solidarity Fund in aid to Romania after the floods in April and August was delayed by a year. I am pleased to note that the procedures have been improved and facilitate the EU's prompt intervention in countries which have been affected by a major natural or extraordinary disaster.
in writing. - (IT) I voted in favour of Mr Böge's report on mobilisation of the European Union Solidarity Fund. I agree that the eligibility criteria governing mobilisation of the Fund were met in the case of the application submitted by Romania following the floods that hit the country in July. The floods in fact caused serious damage to the landscape and to the people living in the five regions affected. I therefore feel that it is only right that the Fund should be mobilised, not least because the amount in question falls within the annual limit laid down in the Interinstitutional Agreement of May 2006.
I voted in favour of the report drafted by Jutta Haug (Germany) as it requests the mobilisation of EUR 11.8 million from the EU Solidarity Fund (EUSF) to help the victims of the floods which hit Romania in July 2008.
This gesture is the EU's response to the request for assistance made by Romania. The application relates to five counties (Maramureş, Suceava, Botoşani, Iaşi and Neamţ). 241 locations in Romania, with a total population of 1.6 million inhabitants, suffered directly as a result of the disaster, which partially or totally destroyed houses and crops.
I voted thinking about the people who lost their homes, belongings, animals and even family members in the floods. Gheorghe Flutur, Chairman of Suceava County Council, pleaded their case in Brussels at the European Parliament.
I believe that Romania needs a larger sum to repair the damage caused by flooding, but the EU's assistance is necessary and welcome.
The first amending budget for 2009 relates to the mobilisation of the EU Solidarity Fund for Romania, following the floods that hit that country in July 2008.
Faced with direct damage calculated at around EUR 471.4 million, it is (only now) planned to mobilise just EUR 11.8 million under this Fund, which once again clearly shows the urgent need for its revision.
The objective of this Fund is to enable the Community to respond in a rapid, efficient and flexible manner to 'emergency situations' in the various Member States. That is why, despite all the inadequacies, we support its mobilisation for Romania.
However, the EUR 11.8 million allocated will be deducted from the budget line for the European Regional Development Fund (Convergence objective). In other words, the 'solidarity' offered to Romania is being financed from funds intended for the least economically developed countries and regions, including Romania itself! This is what can be termed as solidarity between the 'poor' or, in other words, between the so-called 'cohesion countries'/convergence regions ...
We disagree with 'cohesion' funds being used - all the more so at a time of worsening socio-economic crisis - when other funds are available, such as those intended for the militarisation of the EU.
I voted in favour of the report on the mobilisation of the European Union Solidarity Fund for Romania as I feel that the financial aid given to our country provides important, necessary support for the locations hit by flash floods in July last year. The north-eastern part of Romania was severely affected. 214 locations and more than 1.6 million people suffered directly as a result of the disaster. The European Commission made a financial contribution of EUR 11.8 million to support the investments made in repairing the transport and drainage infrastructure, reinforcing river beds and building dams to prevent natural disasters of this kind in the future.
I think that early detection of the causes which result in natural disasters of this magnitude or even more serious ones is the most important step towards protecting Europe's citizens.
Bearing in mind the climate change we are facing, I support the introduction of instruments for monitoring the environmental factors in each region separately, along with the allocation of an adequate budget for this. The zones of convergence are most exposed to the risk of being hit by natural disasters. This means that particular attention must be focused on these aspects in order to implement a policy of economic, social and territorial cohesion.
The areas susceptible to the effects of climate change are mainly the following: water resources, agriculture, energy, forestry and biodiversity, and last but not least, the population's health.
The extreme weather phenomena witnessed in Romania in recent years have caused floods and drought and have resulted in the need to tackle the issue of climate change with the utmost seriousness, expertise and responsibility.
As a social democrat, I voted for this report because the EUR 11.8 million allocated through the budget adjustment supports Romania in its effort to adapt to climate change in order to eliminate the effects of the floods by carrying out local protection work (protecting populated settlements, river basin planning through works for improving streams and increasing forested areas) and, last but not least, by involving the population and educating them about appropriate behaviour before, during and after the floods.
I voted in favour of the report on draft amending budget No 1/2009 of the European Union for the financial year 2009. The aim of the report is to mobilise EUR 11.8 million in commitment and payment appropriations from the EU Solidarity Fund relating to the effects of the floods which hit Romania in July 2008.
I support the European Commission's initiative whereby the EU is showing solidarity with Suceava, Iaşi, Neamţ, Botoşani and Maramureş counties which suffered as a result of the floods in July 2008.
By means of today's vote, the European Parliament plenary session is endorsing the decision of the Committee on Budgets taken on 24 February 2009. During the relevant session, Gheorghe Flutur, Chairman of Suceava County Council, presented the situation in his region affected by floods, supporting the request for funds with pictures and the statistics for the damage resulting from the natural disasters which hit the area.
He indicated that warnings were sent and mentioned that, together with the authorities in the Ukrainian region of Chernivtsi, it was agreed to set up a rapid alert system in the event of disasters, along with other cross-border cooperation programmes for dealing with emergency situations due to be implemented as a continuation of this project.
I voted in favour of Mrs Haug's report on the amending budget for the financial year 2009, which takes account of the serious damage caused by the floods that hit Romania in July 2008. I have already expressed my support for Mr Böge's report on mobilisation of the European Union Solidarity Fund in this particular case, and I wish to confirm here my support for the measure - provided that it focuses - as stipulated in the Interinstitutional Agreement of 2006, on the swift and effective restoration of decent living conditions in the regions affected by the natural disaster, and not on the payment of compensation for damages suffered by private individuals.
I voted in favour of the motion for a European Parliament resolution on draft amending budget No 1/2009 of the European Union for the financial year 2009 (6952/2009 - C6 0075/2009 - 2009/2008 (BUD)) because its purpose is to mobilise EUR 11.8 million in commitment and payment appropriations from the EU Solidarity Fund relating to the effects of the floods which hit Romania in July 2008.
in writing. - Malta is one of the main EU states with a substantial tonnage on its register books. On the other hand, it discharges its obligations as a flag state, in accordance with international conventions.
The thee main obligations are to: (a) apply the provisions of the Flag State Code; (b) take the necessary measures for an independent auditing of their administration at least once every five years, in accordance with the rules of the IMO; (c) take the necessary measures with regard to the inspection and survey of ships and the issue of statutory certificates and exemption certificates as provided for by the international conventions.
A new requirement is that, prior to allowing the operation of a ship which has been granted the right to fly its flag, the Member State concerned shall take the appropriate measures to ensure that the ship in question complies with the applicable international rules and regulations and, in particular, the safety records of the ship.
in writing. - This legislation will reinforce existing EU safety legislation and transpose major international instruments into Community law. I support this legislation because it recognises the need to closely supervise classification societies, which perform vital tasks in maintaining safety at sea, because of the major concentration of power they hold.
Eight legislative texts making up a maritime package have just been adopted in the European Parliament. We welcome this because the package covers not only passenger compensation, but also inspections, State inspection of ports, investigations into transport accidents and the choice of the authority able to decide on the place of refuge for vessels in distress.
The ball is now in the Member States' court because it is not enough to legislate: this legislation needs to be transposed into their national laws.
The first test will be to monitor the flags of convenience belonging to European countries. These flags are used to bypass the union, tax, recruitment, safety and environmental regulations of the countries to which the vessels really belong.
Cyprus and Malta are still today among the top five flags of convenience in terms of the number of vessels lost.
It is unfortunately notable that, despite the efforts made since the oil tankers Prestige and Erika sank, the situation has hardly improved. Substandard vessels sailing under flags of convenience are slashing transport prices. The so-called rich countries are responding by creating their own (mark II) flag to combat the loss of freight.
In reality, if we are truly to get rid of these floating wrecks, the European Union must set about fighting ultra-liberalism.
in writing. - (IT) I voted in favour of Mr de Grandes Pascual's report on common rules and standards for ship inspection and survey organisations. I have already explained the reasons prompting me to support the work carried out by the rapporteur in relation to the third maritime package, and the advantages that the planned measures could bring in terms of maritime transport safety and improvements to the existing regulations. As such, I confirm my vote in favour.
I voted for adoption of the Report on the joint text approved by the Conciliation Committee for a Directive of the European Parliament and of the Council on port State control (recast). I agree with the objectives of the 3rd Maritime Package.
The seven proposals of the package aim to prevent accidents by improving the quality of European flags, reviewing the legislation on port state control and vessel traffic monitoring and by improving the rules relating to classification societies. They also aim to ensure an effective response in case of an accident by developing a harmonised framework for accident investigation, introducing rules on compensation for passengers in case of an accident and by introducing rules on shipowners' liability coupled with a mandatory insurance scheme.
I should like to express my support for the agreement which has been reached, and in particular for these points: extension of scope to include also vessels calling at anchorages, increased frequency of inspection of vessels, and permanent banning of vessels under certain conditions.
in writing. - (IT) I voted in favour of Mrs Vlasto's report on port State control, which forms part of the third maritime package. I agree with the part of the agreement reached about extending the scope of the directive to include vessels that call at anchorages and with that part about increasing the inspection rate of vessels in the highest risk category. On this point, I refer to the need for assessments of such risk to be as accurate and independent as possible. I also agree that, under certain conditions, vessels should be refused access permanently, in order to guarantee adequate safety levels for operators and passengers.
in writing. - We welcome the shift in emphasis in this resolution, and some of the positive proposals in relation to regulation of the financial sector, innovation, energy efficiency and investment, as well as acknowledgement of the need to protect employment, create jobs, combat poverty and focus on the most vulnerable groups in society.
However, the logic of the Lisbon Strategy is flawed and needs to be fundamentally revised, particularly in light of the new economic situation.
In addition, three are a number of specific proposals contained in the resolution which are short-sighted and counter-productive, such as the insistence on deregulation and on flexible employment practices leading to a weakening of workers rights.
For these reasons, we abstained in the final vote on this report.
I voted in favour of adoption of the Report on the joint text approved by the Conciliation Committee for a Directive of the European Parliament and of the Council amending Directive 2002/59/EC establishing a Community vessel traffic monitoring and information system.
I agree with the objectives of the 3rd Maritime Package.
The seven proposals of the package aim to prevent accidents by improving the quality of European flags, reviewing the legislation on port state control and vessel traffic monitoring and by improving the rules relating to classification societies. They also aim to ensure an effective response in case of an accident by developing a harmonised framework for accident investigation, introducing rules on compensation for passengers in case of an accident and by introducing rules on shipowners' liability coupled with a mandatory insurance scheme.
As shadow rapporteur for Mr Sterckx's report, I would like to express my full support for the document put to the vote.
in writing. - (IT) I believe that the maritime package should be considered globally and as a whole, in line with the approach Parliament has always taken when dealing with its individual parts. I therefore voted in favour of Mr Sterckx's report on establishing a Community vessel traffic monitoring and information system, since this system fits into a wider context aimed at improving the safety of maritime traffic and making it easier to manage, something which I have already endorsed on many occasions. In the case in point, applying technology for the monitoring of ships would help make it easier to decide who is liable in the event of accidents and to improve the procedures for accommodating ships in 'places of refuge'. For this reason, I feel able to endorse the report by voting in favour.
I voted in favour of this report by the Czech Member of the Confederal Group of the European United Left - Nordic Green Left, Jaromír Kohlíček, on the investigation of accidents in the maritime transport sector.
This text emphasises the need to draw up, at European level, clear and binding guidelines to ensure that accidents at sea are monitored properly. It addresses the concerns that followed the sinking of the Erika oil tanker off the French coast. It is in order to prevent a repeat of such cases of mismanagement that the European Union has decided to impose a strict framework that deals with all the technical aspects and all the processes to be followed in the event of an accident: methodology of the investigations, a European database for marine casualties, safety recommendations, and so on.
I share the view that it is crucial to make the European maritime area one of the safest and most exemplary maritime areas in the world. This is what the 'Erika III' maritime package, of which the report forms part, is working towards. This is a real breakthrough for the maritime sector, and also for the environment, which is often a secondary victim of disrespectful conduct at sea.
I voted in favour of adoption of the Report on the joint text approved by the Conciliation Committee for a Directive of the European Parliament and of the Council establishing the fundamental principles governing the investigation of accidents in the maritime transport sector and amending Directives 1999/35/EC and 2002/59/EC. I agree with the objectives of the 3rd Maritime Package.
The seven proposals of the package aim at preventing accidents by improving the quality of European flags, reviewing the legislation on port state control and vessel traffic monitoring and by improving the rules relating to classification societies. They also aim to ensure an effective response in case of an accident by developing a harmonised framework for accident investigation, introducing rules on compensation for passengers in case of an accident and by introducing rules on shipowners' liability coupled with a mandatory insurance scheme.
I should like to express my support for the agreement which has been reached and, in particular, for these points: the methodology for investigating accidents, a decision on the investigation, fair treatment of seafarers, and protection of witnesses/confidentiality of records.
in writing. - (IT) I voted in favour of Mr Kohlíček's report on the investigation of accidents in the maritime transport sector. All too often, it is difficult to decide who is liable in the event of minor or serious accidents at sea. I am thinking of the case of the investigations that followed the real natural disaster caused by the accident involving the Prestige oil tanker and of many others that unfortunately continue to occur. Maritime transport deserves special attention because, aside from being the most economical in relative terms, it is one of the most dangerous in terms of the environmental consequences of an accident. I believe it is therefore necessary to establish clear and binding guidelines on how to carry out technical investigations into shipping accidents and to provide feedback to prevent accidents in the future. This is why I voted in favour of the report.
in writing. - (IT) I voted in favour of Mr Costa's report on the liability of carriers of passengers by sea in the event of accidents. I agree with him that it is highly appropriate for the provisions of the Athens Convention of 1974 relating to the Carriage of Passengers and their Luggage by Sea to be incorporated into European law, since the national differences that still exist do not make it possible to guarantee an adequate level of liability and mandatory insurance in the event of accidents involving passengers. Although this does not happen for other means of transport, I believe that the legislation should be fit for purpose in the case of maritime transport as well.
in writing. - (IT) I intend to vote in favour of Mr Savary's report on the insurance of shipowners for maritime claims since I agree with the recommendations made by the rapporteur concerning the need to ensure that the obligation to provide insurance is fulfilled by shipowners entering waters under the jurisdiction of any Member State, including by imposing penalties where a ship is found not to be carrying a certificate on board, should such a finding be made. I agree that the amount of insurance should be set at the ceilings laid down by the LLMC Convention of 1996, which guarantees that the victims of accidents at sea are properly compensated. I therefore support the rapporteur's recommendation to approve the draft recommendation agreed with the Council.
in writing. - (IT) I am favour of Mr Fernandes's report on compliance with flag State requirements. It demonstrates Parliament's determination to maintain the integrity of the third maritime package when faced with interruptions in the Council's work on certain aspects, such as the subject of this recommendation. For this reason, I support the work done by Mr Fernandes and the members of the Committee on Transport and Tourism. I believe that the added value of the political agreement reached should be seen as important, above all since it calls on the Member States to introduce a quality management system for their maritime authorities and to comply with international rules in this area, the most important of which being those resulting from the International Maritime Organisation conventions. Aside from bringing advantages in terms of European flag quality and safety, the proposal will make it possible to improve competition conditions within the Community, and I therefore believe that it should be supported.
The countries of Europe must work together to achieve the environmental aims of the Union. However, to ensure that the EU's environmental policy is sustainable, the principles of the EU and the different characteristics and needs of each Member State must be included.
The Eurovignette report contradicts these aims in the case of the peripheral Member States of the European Union.
The Eurovignette recommendations would penalise peripheral countries and the countries at the centre of Europe would benefit greatly. In my opinion, the Eurovignette recommendations contradict the principles of the Single Market and I think that it is discrimination against certain countries on the basis of geography. Ireland is an island that is situated at the edge of Europe. Lorries from other countries will not be coming through Ireland, but our heavy goods vehicles will have to pay a fee in many countries throughout Europe. There is no way around this: we must carry on business, we must export and import our goods. Under the Eurovignette proposal, countries that are situated at the centre of Europe will have competitive advantages as they will not have to pay the same fees. It is not right or fair to carry out discrimination of this kind based on the geographical location of any country.
in writing. - The Eurovignette Directive was created to harmonise levy systems on European roads - including vehicle taxes, tolls and charges relating to the use of road infrastructure and establish fair mechanisms for charging infrastructure costs to hauliers. The recent revision of the directive from the Commission proposes additional amendments to the Directive; such as cost assessment for the environmental impact of HGVs (Heavy Goods Vehicles) in terms of noise pollution, congestion and air pollution.
Countries with large amounts of transit traffic hold considerably different opinions to more peripheral countries, like my own, which depend on large volumes of traffic for importation and exportation of goods. While, in principle, these are fair, it should be implemented in a gradual and equitable manner. These are issues that we cannot afford to ignore. HGVs are frequently subject to time constraints and external timetables, like those of ferry operators. The construction of a port tunnel in Dublin city has done much to reduce the need for HGVs to be in the city centre, and has increased the quality of air and reduced noise pollution. This was a worthwhile investment.
I am not convinced of the need to create a European independent authority to fix toll levels, and would argue that this falls under the domain of subsidiarity.
I voted in favour of the El Khadraoui report on the charging of heavy goods vehicles for the use of certain infrastructures.
It is important to give the Member States the opportunity to apply 'smarter' payments for the road haulage sector to cover the external costs and thus encourage more sustainable behaviour.
Whilst air and noise pollution must be taken into account, the same is not true of congestion, which is caused not only by road haulage. Such a charge would be discriminatory, since private cars are also responsible for congestion.
Furthermore, this sector is paying the consequences of the economic crisis through the price of oil and the costs of delivering goods. SMEs in the road transport sector will not be able to bear these additional costs in the midst of this economic crisis.
More should be done to adapt road infrastructure to the increase in traffic but, above all, a commitment should be made to sustainable transport, with priority given to low carbon-emitting modes of transport.
As an elected representative of the Rhône-Alpes region, I can testify to the failure of many road sectors in the Rhône Valley to adapt.
During today's vote, the European Parliament adopted a draft directive concerning Eurovignettes, which makes it possible for Member States to impose charges for the use of road infrastructure by heavy good vehicles.
In the final vote, I voted against adoption of the directive. I think that introduction of the provisions of this directive will increase costs incurred by enterprises which provide transport services. These costs might be particularly detrimental to small and medium-sized enterprises, which do not have sufficient financial means available to allow them to replace their fleets. Furthermore, such provisions may also cause difficulties for firms during the present financial crisis, when many firms are facing increased difficulty in obtaining credit.
We should certainly seek ways to enable the use of more environmentally-friendly vehicles on our roads. We should not, however, use methods which are, in fact, another way of taxing enterprises.
in writing. - On behalf of my Fine Gael colleagues in the Parliament I would like to clarify that we did not vote in support of the El Khadraoui report on the charging of HGVs, due to concerns over the legal basis for the proposal, concerns regarding the compulsory use of electronic tolling and the provision for earmarking of revenue. We fully support the principles behind the proposal, but believe the report's application of the principle is flawed.
in writing. - Not only did I vote against this report, but I also consider it dangerous to the European common market. This is mainly because of its unfair character and the fact it acts like a concealed tax. Moreover, it will not contribute to environmental protection. During this time of financial crisis, it is kind of absurd. This type of regulation shows that the EU is turning its back on its citizens.
I am voting in favour of the reasonable compromise on the new Eurovignette. Together with the Socialist Group in the European Parliament, I have been fighting for years - in the face of huge opposition from parts of the conservative Group of the European People's Party (Christian Democrats) and European Democrats - to have the external costs (noise, congestion, pollution) included in the calculation of tolls, in order to transfer the financial burden from the taxpayer to the polluter, in other words, the heavy goods traffic.
I am opposed to the probable result of the compromise on the congestion costs because, as a result of the majority situation, it was only possible to ensure that they were recognised as external costs on condition that this applied not only to heavy goods traffic but to all causes of congestion, including cars.
It is likely that CO2 will also not be included in the calculation because of the incomprehensible opposition of the PPE-DE. The amendment which I submitted to the committee, in which I asked for minimum tolls on all parts of the Trans-European Transport Network, did not receive a majority of the votes. I will introduce this proposal again during further discussions on this subject.
One particularly positive feature for Austria is the fact that the external costs and the so-called Alpine surcharge (a higher toll in Alpine regions) will probably not be offset. This means that Austria can charge a higher toll in sensitive Alpine regions and can still charge for the external costs as well. As a result, a higher Brenner toll will be possible.
in writing. - I support this report which should encourage the shift of freight from the road onto rail. The report is part of a package of initiatives aimed at making transport more sustainable, and ensuring that users will only have to pay the transport costs directly related to their use of that particular mode of transport. Tolls will be charged for local noise pollution, local air pollution as well as infrastructure damage/costs. This will create a fairer system of the 'polluter pays' principle, with safeguards built in to ensure market transparency and avoid discrimination.
in writing. - (DE) Heavy goods traffic in Europe has increased since the EU expansion to the East and this is particularly noticeable in many Member States, including Austria. Now we have the problem that some factors cause high external costs which the public has to pay. Heavy goods transport throughout Europe is one of these factors and another is nuclear power stations.
If a toll is imposed on heavy goods vehicles without, at the same time, developing the railways and removing cross-border obstacles to rail transport, then we will have simply voted for more expensive goods and there will be no improvement in people's health and no reduction in pollution.
I believe it is counterproductive to penalise someone who is stuck in congestion. This will probably result in traffic moving back to the small villages and towns, which is something that we do not want. In the long term, the only option is to develop the infrastructure and this means that we need to make local public transport more attractive. The Eurovignette under consideration today seems to represent a reasonable compromise which is why I have voted in favour of it.
Madam President, environmental protection and road safety, the aims behind the draft directive in question, represent two goals that the European Union should pursue with determination to achieve a transport policy more mindful of the expectations and rights of its citizens. A number of amendments to the 1999 EC directive providing for taxation of the heavy goods vehicles that use certain roads are therefore welcome. These kinds of steps forward must be reasonable and gradual in order to prevent the collapse of an important sector of the economy in the current serious economic crisis, a sector almost exclusively based on small and medium-sized enterprises.
Moreover, Europe has not yet created a complete and effective intermodal system that would ensure a significant transition of freight transport towards less polluting sectors. Under these circumstances and because of its characteristics and efficiency, road transport is the most widely used system in the world of manufacturing.
With my vote today, I therefore wished to emphasise the importance of taking gradual but significant, not merely symbolic, steps towards safer and greener road transport, without illogical and counterproductive penalties for the industry.
I support the work done by Mr El Khadraoui on the charging of heavy goods vehicles for the use of certain infrastructures, and I have therefore voted in favour of his report. While I do not agree on some points such as including or not including certain external costs in the charge, I do agree with the 'polluter pays' principle. Mr El Khadraoui's excellent work highlights the need to allocate the revenue generated from the charge to the transport sector in its entirety. Lastly, I believe that the revenue generated by charging external costs must not end up being another form of taxation.
The proposal on which we are voting today is a revision and extension of the previous Eurovignette Directive and stipulates the tolling rules for roads. According to the proposals adopted, Member States can, from now on, pass on the cost of air pollution, noise and traffic jams to lorries. This is good news for the taxpayer. At the moment, we are all still paying for the damage caused by air pollution. Soon, it will be the polluter who pays. Moreover, in this way, we encourage transport companies to invest in cleaner lorries.
I have therefore voted in favour of this proposal, not least because the congestion charge was included as an additional external cost for mountainous regions. Traffic jams are a major contributor to air pollution, noise pollution and fuel waste. If we could use the proceeds from this levy to invest in transport by rail or water, we would address both the traffic jam problem and climate change. In addition, delays as a result of traffic jams cause major economic damage in the transport sector.
Unfortunately, climate costs as a result of the high volume of freight traffic were not included, even though the transport sector is a major culprit in emissions.
Madam President, I voted for the report. Transparency is not just a symbol but a principle on which all institutional procedures should be based. Citizens and elective bodies must be assured the greatest possible access to documents held by the European institutions in order to enable them to participate effectively in the political process and to hold the public authorities to account for their actions. For this reason I argued strongly in the past for the publication of parliamentary attendance.
Despite the progress made by the European institutions on openness and transparency, the situation cannot exactly be described as perfect and this recasting of Regulation (EEC) No 1049/2001 regarding public access to documents held by the European institutions should be seen as another step towards achieving an administrative environment where the availability of, and ease of access to, information are the rule rather than the exception. To conclude I would like to point out the great achievement recently accomplished: the European Parliament now uses no fewer than 23 official languages and European Community documents are available in all of these. This represents a guarantee of democracy.
in writing. - (SV) We Swedish Conservatives have today voted in favour of Mr Cashman's report on the revision of the Public Access Regulation No 1049/2001 so as to work towards increased transparency within the European institutions. As regards Amendments 61 and 103 relating to Article 5, we believe that conciliation documents from the third reading should be made accessible immediately after the final conciliation meeting has ended, in contrast to the documents that are examined in the negotiations themselves. Documents from trilogues in the first and second readings should be fully accessible throughout the whole processes.
in writing. - I very much regret that into procedures intended to develop the principle that the public has a right to see EU documents, the Parliament has inserted emphasis that such rules shall not apply to MEPs. It is argued that this just restates rules already enshrined in the Members' Statute, but to many people this will just look like another case of 'one rule for them and another for us', and I am glad that the Liberal Democrat group did not support the amendments tabled by Mr Nassauer.
It is particularly important that details of all payments of expenses made to MEPs by Parliament be made publicly available. Our own auditors have revealed that some of the Parliament's Members are very definitely not 'honourable', in fact, some of them are cheats and rogues. The principle of full transparency is one that needs to be established at the earliest possible date if Europe's citizens are to have confidence in this institution.
I voted in favour of Mr Cashman's report regarding access to European Parliament, Council and Commission documents. I support his commendable initiative, which is designed to bridge the gap between the common rules on 'classified information' (the so-called sensitive documents cited in the current Regulation No 1049/2001), by maintaining at regulation level some good principles taken from the internal security rules of the Council and Commission as far as these principles can also be applicable to a parliamentary body. Lastly, I support Mr Cashman's general aim, which is to amend this regulation in order to increase transparency without making this instrument too specific and difficult to implement.
There is no doubt that the 2001 regulation brought about greater transparency for citizens by granting the public access to documents of the European institutions. It is good to revisit this regulation after seven years of practical experience. What can we see? Back in 2006, the European Parliament made many proposals to change the regulation with a view to improving transparency even more, but the Commission failed to give this any serious consideration.
What is more, the Commission proposal to review the 2001 regulation that is now before us contains stricter rules, which means less transparency. Accordingly, documents on trade negotiations are deemed confidential. Ultimately, this is a choice between the devil and the deep-blue sea. I therefore support the Cashman report, because, even though it is incomplete, it is, all in all, an improvement on the present Commission proposal. A more radical approach, however, with a total rejection of the Commission proposals would have been preferable because then, the Commission would have been forced to come up with a new and better proposal, which would only benefit transparency of the European institutions and really would bridge the notorious chasm between the EU institutions and the citizen.
Madam President, as we know, the current economic and financial crisis is affecting Europe. I am very concerned for my country, Italy. The crisis means redundancies, and families, who have less and less money, are spending less and less. Therefore we need strong intervention. This crisis appears to be particularly serious, but how deep it goes and how long it lasts will depend on what we do. We must join forces: a coordinated European approach is crucial. Now, more than ever, we can see the pressing need to implement reforms rigorously in order to create quality jobs and welfare for European citizens. We must reverse the trend towards radical restructuring, prevent job losses and stave off further pressure to cut salaries and social security payments.
We must rise to the challenges associated with the rise in unemployment and social exclusion. Furthermore, we need to improve the coordination of efforts, both on the part of the EU and the Member States, but it is equally important that the measures adopted within the framework of the economic recovery plan to address the crisis in the short term are consistent with the Community's long-term goals set out in the Lisbon Strategy. That is why I voted in favour of the report.
It is remarkable that this report should admit several failures by the European Union on social issues. There is firstly the admission that the Lisbon Strategy objectives will not be achieved in 2010. Then, there are some interesting figures on the growing rate of unemployment, which rose from 7% in 2008 to 8.7% in 2009 and, more specifically, from 7.5% to 9.2% in the eurozone. In other words, there is a forecast loss of 3.5 million jobs.
This painful observation should make the pro-Europeans think about the radical reforms needed at Member State level to limit as much as possible the disastrous consequences of the economic and financial crisis, a crisis which originated in the ultra-liberalism and globalisation that are so dear to Brussels.
To this end, it is not credible to pursue a policy such as this aimed at maintaining guidelines for the Member States' employment policies. On the contrary, we need to call into question this authoritarian logic and give the States back control of their economic and financial resources, whilst introducing national and Community preference and protection, which would enable the recovery of the internal market and a return to growth.
The full impact of the financial crisis which started in the US is now being felt in the real economy. The experts do not agree on the best response to this crisis and the best way of stimulating the economy in order to keep the unemployment figures in check.
However, even before the financial crisis, the situation on the labour market did not look at all bright. More and more people were being forced into part-time and short-time work and state-supported jobs were being constantly cut back. For some time, increasing numbers of people have been living below the poverty line, despite being in work. In light of the gloomy forecasts about the economy, it is likely that the number of people in full-time employment will continue to fall and, at some point, that part-time workers will also lose their jobs. We must do everything we can to avoid mass unemployment. It is by no means certain that the measures presented in this report are suitable or satisfactory in this respect. For this reason, I have voted against the report.
I voted against Mr Andersson's report. Although, in fact, on the one hand, I believe that we must join forces to reverse the trend towards radical restructuring, to prevent job losses and to stop further cuts in wages and social security benefits, on the other hand, I feel that the measures laid down by the Commission are, for the most part, not enough to guarantee sufficient cover and protection for the European Union's social and employment structure.
The current economic crisis has, and will have in the near future too, repercussions on the employment market.
I voted in favour of the draft European Parliament legislative resolution on guidelines for the employment policies of the Member States because I join the rapporteur in supporting the Commission's position, which proposed (as set out in the Annex to Council Decision 2008/618/EC of 15 July 2008) that employment policies are maintained for 2009. According to the Commission, this approach will create a sound framework capable of tackling the economic and financial crisis as well as continuing structural reform.
The current crisis is more than just an economic and financial crisis. It is, above all, a crisis of confidence. Its most dramatic sign is the high level of unemployment. However, unemployment does not only mean a loss of income, but also a loss of confidence in ourselves and in others.
To restore this confidence, we need to set out a very clear medium-term strategy.
In this respect, the role of political leaders is decisive, due to the signals and messages that they convey. Prudence, security, speaking the truth, and resisting easy propaganda on impracticable targets and self-praise are some of the good practices that could help restore confidence.
On the other hand, we need to create jobs and, to do this, the conditions must exist for investment by companies.
We must act quickly because, if nothing is done in this respect, the financing problems being faced by those countries with the largest deficits in the eurozone will lead to the deepening of the recession, a continual rise in unemployment and the loss of income for companies and families.
That is why I supported Mr Andersson's report, which proposes maintaining guidelines for employment policies in 2009.
A further extension or, to put it another way, a further postponement of the enshrined right of all Members to speak in Parliament in their own language and for all documents to be drawn up in the official languages is neither comprehensible nor acceptable. A number of years have already passed since the accession of certain countries for which the limitation on the use of their language remains, in particular, Ireland and the Czech Republic, without the required linguists having been found. The justification put forward is vague and inconsistent, but financial priority has not been given to their training, which leads us to distrust the intentions. We cannot accept any threat to the inalienable right to cultural and linguistic diversity in the EU, which would also affect Portuguese. We cannot accept this discrimination.
Once again, we state our determination to protect the cultural identity of each Member State and of all national languages as working languages. In this respect, our vote can only be against this decision. Ultimately, this marks the transposition to the cultural and linguistic level of the EU's budgetary policies, which give priority to investment in arms instead of valuing culture and protecting employment.
I voted in favour of the Bureau's proposal for a decision extending the applicability of Rule 139 of Parliament's Rules of Procedure until the end of the seventh parliamentary term.
Madam President, I voted for the report. I am very concerned about the recent events in Italy. There is a 'witch hunt' atmosphere developing with regard to Romanian citizens and the Roma, with many punitive expeditions. The Italian Government is engaged in an obsessive security campaign. Adopting extreme measures with regard to Roma communities could however exacerbate the already terrible situation for these minorities and undermine opportunities for integration and social inclusion. We must not forget that, under the rule of law, criminal liability is individual and cannot be attributed to collective groups. To deviate from this principle would set a dangerous precedent that would lead to the criminalisation of entire ethnic groups or particular nationalities of migrants.
Certainly, immigration is a matter requiring European coordination in order to strengthen the judicial and police tools able to tackle organised crime. This is not enough, however. It is important to adopt clear employment policies for disadvantaged groups, including the Roma labour force, establishing support measures aimed at facilitating their progressive integration into the labour market and paying greater attention to education policies for young people.
in writing. - (SV) The EU is a union of values and therefore responsible for maintaining respect for human rights within its borders. It also therefore has a part to play, via its Member States, in recognising the vulnerable situation of the Roma and in facilitating their integration into society. We have therefore voted in favour of this report.
in writing. - (SV) We have today voted in favour of the own-initiative report by Mrs Kósáné Kovács on the social situation of the Roma and their improved access to the labour market in the EU. The report addresses a very serious problem and clearly indicates the need for action to get to grips with the widespread exclusion that affects many Roma today. We welcome cooperation between Member States in dealing with these huge problems.
However, we would like to point out that we do not see various different separate solutions as the way forward in reducing this exclusion. Special tax levels for employers who employ Roma women and other similar measures are more likely to have the effect of reinforcing the exclusion and counteracting integration into the rest of society.
The report from the Committee on Employment and Social Affairs is welcome as it highlights a new aspect to the Roma inclusion strategy, devised, starting in 2005, over a series of European Parliament resolutions. The Roma's current situation shows that sufficient progress has not been made in integrating the Roma since the Commission launched its first appeal to this effect in 2005.
The report proposes important directives for action regarding the policy for promoting education among the Roma and encouraging positive discrimination on the labour market. Support for Roma integration into the labour market through funding measures for training and retraining, measures to promote independent activities among Roma, offering concessionary credits and public grants, as well as devising innovative forms of agricultural work, are all objectives which the EU has a duty to coordinate. Creating an EU-level expert group, including representatives of the Roma, could also help coordinate Member States' Roma strategy and the use of the Structural and Cohesion Funds.
I expect these suggestions to motivate the European Commission sufficiently to come up with legislative proposals aimed at achieving tangible results in this area.
in writing. - Roma people represent the biggest minority in the European Union and their integration into European society is one of the biggest challenges the EU will face in the coming decade. The Roma, comprising approximately 10-12 million people, have no chance of escaping from poverty and exclusion. Such a degree of social disadvantage hampers the attainment of a basic level of human dignity and equal opportunities for the Roma. I welcome this report which highlights the need to improve conditions for all Europeans, regardless of race.
Guaranteeing equal opportunities to the Roma minority in the EU is the right approach in order to avoid social exclusion and respect this community's rights. This is why I voted in favour of Mrs Kovács's report which I regard as being very helpful.
However, I would like to make a couple of clarifications about my position on this matter.
Given that this minority is inherently transnational, an effective approach on Roma's rights can only be handled at European level. For this reason, I have suggested the creation of a European agency for Roma, with the role of coordinating at European level policies targeted at this minority.
Secondly, support for the Roma minority's integration cannot be given through redistributive fiscal measures as they cannot resolve the structural problems affecting Roma communities. The ideal way of supporting this minority must be geared towards education programmes, whose role is to help these communities acquire the skills required to access the labour market.
On the other hand, a European policy for the Roma minority must be aimed at promoting tolerance and acceptance of cultural differences, with the focus on peaceful coexistence within the limits stipulated by the laws of the relevant state and EU regulations.
I voted against Mrs Kósáné Kovács's report on the social situation of the Roma and their improved access to the labour market in the EU. I firmly believe that this approach creates another form of fundamental discrimination in relation to the Roma. The Roma must, in fact, be treated like all other citizens, without their enjoying excessive benefits and concessions that are to the detriment of other European citizens, who have the same rights (and, above all, duties) as that population.
The Roma community is Europe's largest and most disadvantaged minority group. Anyone who follows the situation closely knows that a coordinated approach is needed to improve their working and living conditions. I am delighted that the present report calls for appropriate training courses that can enhance the chances of the Roma within the labour market. In addition, the human and social capital must be reinforced by focusing from the outset on their integration in European society.
It is to be welcomed that a European group of experts, with representatives from the Roma community, is being set up. Equally, the proposals to set up partnerships, deploy sufficient financial means and follow all this via a database are excellent. I support this report because it suggests ways in which we can improve the situation of the Roma community. Since the alternative resolution proposed by the Socialist Group in the European Parliament is, unfortunately, too weak, I shall not be endorsing it.
Oil demand management must not be limited to the EU alone. In percentage terms, the amount of global oil consumed by the EU will gradually decrease in the coming years. The huge growth in demand beyond the EU's borders alone will determine this. Therefore, from the point of view of the security of energy supply in the EU, it will be very important to reduce the growth in demand at global level as well, but without endangering the development goals of third countries or the EU itself. The promotion of market economy price setting mechanisms in third countries is also very important - for example, after eliminating state fuel subsidies.
All of these measures require investment. Investment is only possible when there is sufficient capital and there is a hope of some profit. Therefore, it is essential to overcome the current financial crisis, which may turn into an economic crisis, as quickly as possible. In the last decade, there has been an increase in the number of difficulties surrounding the future security of oil supply in the EU. However, if we succeed in encouraging political will and international coordination, cooperation and the creation of innovations, they may be overcome, purposefully having an impact on both supply and demand.
in writing. - On balance, I can support this own initiative report from my colleague, MEP Reul. As the past months have shown, the importance of energy security has never been as acute. The cooperation that is necessary from all Member States and the need to take advantage of the stimulus packages currently launched by almost all Member States and the Commission underscore the need for investment in renewable technology to increase our energy security and decrease our CO2 emissions. Our years of dependence on fossil fuels have left us with two stark conclusions:
1. We need to be independent from global geopolitical forces, as the Russian/Ukraine impasse this winter showed and the ravages of OPEC's pricing policy.
2. Our need to meet ever pressing CO2 reduction deadlines continues and should be maintained as a matter of utmost priority.
We cannot shy away from the challenges, both economic and environmental, with which we are currently faced.
I voted against Mr Reul's report on challenges in relation to the oil supply. I disagree with the rapporteur, in fact, when he states that, according to various estimates, it will be possible to extract sufficient quantities of oil to meet future demand also, but only by charging consumers more and by improving investment conditions. Although I support the Commission's initiatives to prevent oil prices from soaring over the next few years, I do not believe that the situation as a whole has been analysed correctly.
in writing. - The report that MEP Jarzembowski has presented makes the 'greening' of transport a priority and is an important first step towards a more comprehensive approach making transport more environmentally friendly. An essential part of the response to climate change is an alteration in our means and methods of transportation, be it in the adoption of advanced hybrid vehicles, in increased green public transportation, or the increased efficiency of other methods of transportation.
The rapporteur has advanced the options of charging Heavy Goods Vehicles (HGVs) for the pollution they cause and including noise pollution caused by rail transport under the provisions of the report. It is important that we consider the needs of peripheral European countries who encounter several geographic barriers that depend on a strong transport network to supply their countries, and for their economic growth. We must ensure that these measures are applied in an equitable manner. With these reservations, I am pleased to support the report.
I voted in favour of Mr Jarzembowski's report on the greening of transport and the internalisation of external costs. My opinion, which coincides with that of the rapporteur - who has written an excellent report - emphasises the great benefits mobility brings with regard to Europeans' quality of life, growth and employment within the European Union, socio-economic and territorial cohesion, and trade with non-EU countries, as well as its benefits for the firms and employees involved directly or indirectly in the transport and logistics sector. From this perspective, I welcome the fact that the Commission, in its communication, has compiled an 'inventory' of EU measures to date to promote a sustainable transport policy. This is a small step towards a major objective.
The Commission has published a package of communications about 'making transport greener', a 'strategy for internalising external costs' and 'noise-reducing measures for goods and equipment'. It is very positive, to my mind - and is also something that I encourage - that green measures are being worked out in the area of transport.
The Jarzembowski report, however, would weaken the Commission proposals. This is why the Group of the Greens/European Free Alliance have tabled positive amendments, including the request for more co-financing between the EU and the Member States, a kerosene tax for air transport and the uncoupling of an increase in transport from economic growth. Our amendments were not accepted, however, as a result of which this report has no added value for the Commission proposals. As such, I have voted against this report.
in writing. - I support measures towards a greening of transport. This will help us in our fight against climate change. However, specific measures need to be strengthened and I had to abstain.
in writing. - I fully concur that among the impacts of the economic crisis, the rise of poverty in the EU is the greatest concern. It is essential to halt the current rise in unemployment in the EU. I believe that the most efficient way of reducing and preventing poverty is through a strategy based on the goals of full employment, high quality jobs, social inclusion, measures to encourage entrepreneurship and activities to boost the role of SMEs and investments. In a nutshell, this is the most important part of the preamble to the resolution.
If we fail to stem the rise of poverty in the EU as a result of the existing exceptional circumstances, then the EU will have failed to address the most important issue stemming from this economic and financial calamity.
In the European Union, we have been seeing an increase in levels of poverty, precarious work and inequalities, a situation which may become worse in the current economic and financial crisis, given that the predictions point to a recessionary trend and to an increase in the number of unemployed.
The policies enshrined in the Lisbon Strategy and in the European Employment Strategy have contributed to this situation as they promote financial deregulation, market liberalisation and insecurity in labour relations. As a result, what was needed was a break with these policies. However, faced with worsening social and economic conditions, the response (or lack of response) from the EU reflects its class choices, insisting on continuing with policies which promote the accumulation of huge profits by the large economic and financial groups, to the detriment of the living conditions of workers and the general population.
What is needed is a reversal in the current macroeconomic policies and the defence of jobs and workers' rights. We need an alternative policy that guarantees a fair distribution of income, stimulates economic activity, creates jobs, reinforces the state's role in the economy, boosts demand, encourages the growth of micro, small and medium-sized enterprises and revives investment, bearing in mind the needs and specific aspects of each Member State.
in writing. - I voted for this report despite my disappointment at Amendment 10 by the Greens calling for the introduction of an EU-wide financial transaction tax. As President of the Globalisation Intergroup in this Parliament, I strongly support the introduction of a Tobin-type tax to both control financial speculation and raise billions of euros to help alleviate deep poverty in the world amongst the billion plus living on less than a euro a day. Who can be against such a simple and effective measure?
The Lisbon Strategy was thought up in a context and for an economic context which is clearly different from the one in which we currently find ourselves. However, this fact does not mean that all its underlying concepts need to be revised. A distinction must be made between the exceptional nature of the current circumstances and the policies that should be pursued in order to promote European development and competitiveness in the long term. However, it is important not to conclude from this distinction that the crisis situation requires measures contrary to good policies. Quite the contrary. The response to the current situation, although demanding exceptional measures, must be guided by the ideas of good policies and by opting for investment in innovation and in the competitive capacity of Europe, otherwise we will fail both to respond to the crisis and to prepare the Member States of the European Union for the next phase of the global economy.
After carefully studying the motion for a resolution on the Lisbon Strategy, I decided in the end to abstain and thus not to vote either in favour or against the motion.
in writing. - The financial and resultant economic crisis have dwelt a huge blow to European growth and the stability of the job market. In these difficult times, our primary aim must be, as this joint resolution says, to protect EU citizens, whether workers, entrepreneurs, householders, from the effects of the crisis. While the current crisis is undoubtedly devastating, it also offers opportunity: opportunity to change our way of thinking; opportunity to build a strengthening framework for sustainable growth that can withstand potential shocks; and opportunity to build a sound economic and social base for the future.
Among the elements of this resolution that particularly appeal are the recognition of the crucial role of small and medium-sized enterprises and the support that needs to be given to them. Not only do SMEs provide valuable employment, accounting for 80% of new jobs in the EU in recent years, but they also play a key social role in stimulating local economies, diversifying employment and encouraging entrepreneurship. Similarly, the emphasis on innovation - especially in the environmental sector - is very welcome and an illustration that the twin goals of energy efficiency and economic stability need by no means be mutually exclusive.
in writing. - The EPLP believes that the Lisbon Strategy remains an important platform for growth and job creation across the EU. This is still an objective which is achievable, even if the current economic climate damages the true potential. However, the EPLP does not agree that an EU-wide transaction tax is a necessary vehicle to achieve some of the Lisbon Strategy objectives and did not support this measure.
However, the EPLP could support the main thrust of the approved text and therefore voted in favour of the report.
in writing. - According to the Allianz Group report which was published on Monday, the recession is slowing the EU this year in reaching its goal of becoming the world's leading knowledge-based economic area. In order for us to reach the Lisbon targets, we must do all we can, even in these tough times, to meet these goals. By meeting these goals, we will be able to see our way through the recession, making the EU stronger placed in the future. We must also keep to the Barcelona targets on childcare.
The resolutions by the political forces of capital conceal the causes and character of the capitalist crisis. They shift the burden of the crisis on to the workers, who paid for the excessive profits of capital and are now being called upon to pay for the crisis and to save and increase capitalist profit. The motions call on the European Union to deepen the anti-labour Lisbon Strategy, to apply the Stability Pact and the Economic Recovery Plan and to proceed with the full liberalisation of the internal market. They propose measures to support monopoly groups by granting an abundant flow of money from the workers' pockets, reducing the taxes on capital and increasing lending to large monopoly companies. They are promoting faster capitalist restructurings predicated on the 'flexicurity' strategy and the Directive on the organisation of working time, in other words on increasing working times by up to 13 hours a day and 78 hours a week and dividing working time into active time and unpaid inactive time.
The development of the 'green economy' and the liberalisation of research and of energy and innovation are paving the way for profitable investments by capital to the detriment of the workers and grassroots classes.
The informal summit on 1 March confirmed the escalation in imperialist infighting and the united front of the monopolies against the people.
in writing. - I agree that the EU maintains a leading role in international climate policy. However, unless it speaks with one voice, this will result in loss of credibility. The EU as a whole appears to be on track regarding targets for climate change, but all countries including Malta have to be careful not to lag behind, as this will affect the credibility of the Union.
Limiting global average temperature increases is necessary not only in the developed world, but also in developing countries. Needless to say, such actions will strain financial resources. The EU has to provide a plan which will address relevant areas and sources of financing.
I voted in favour of the European Parliament resolution on combating climate change. The European Union must maintain its leading role in international climate policy and make every effort to reach an agreement in Copenhagen allowing a reduction in carbon dioxide emissions into the atmosphere and the limitation of the global temperature increase to less than 2 °C above pre-industrial levels.
Given the current financial and economic crisis, reaching a new agreement in Copenhagen on combating climate change is fundamental. The economic crisis and the climate crisis can be combined to offer major economic opportunities to develop new technologies and create jobs.
This resolution contains positive aspects, which we value. We would highlight the call for the European Union to actively pursue an agreement in Copenhagen which takes into account the most recent scientific reports on climate change, which commits to stabilisation levels and temperature targets that provide strong probability of avoiding dangerous climate change, and which allows for regular reviews to ensure that targets are in line with the latest science. Likewise, we regard as positive the attention drawn to the need to significantly increase financial resources, in order to allow the necessary mitigation action in developing countries.
However, we disagree with the insistence, albeit only in the recitals, on the EU emission trading scheme, particularly as it is stated that this could work as a template for the development of emission trading in other developed countries and regions. We therefore disagree with the economics-based approach, which clearly influences various points of the resolution.
in writing. - I voted in favour of this resolution by the Committee on the Environment, Public Health and Food Safety. Despite the depth and breadth of the current financial crisis, a product of deregulation, cowardly regulators and greedy bankers, we cannot take our eyes off the need to continue to act to halt climate change. We need to see the current crisis as an opportunity to spend resources to achieve a step change in our lifestyles and promote a green new deal across the continent and the world. We cannot achieve our goals unless we work in partnership with the US and Japan, China and India.
I agree with some points of the resolution on combating climate change. On the other hand, I cannot support several paragraphs of the report. I have therefore decided to abstain and not to vote on this matter.
in writing. - We must use the green economy to create jobs throughout the EU. This must be a priority during the financial crisis.
in writing. - (SV) This resolution contains many deserving exhortations. However, most of what is dealt with in the resolution lies within the political responsibility of the national parliaments.
The proposals in the resolution will also result in a requirement for greater resources for the EU's Globalisation Adjustment Fund. This will entail an increase in the Member States' fees to the EU. This comes at a time when Member States need to retain their reduced economic resources for their own social and employment policies. We do not believe that the EU's Globalisation Fund is the most effective way to support workers who have lost their jobs. The Member States are better placed to pursue an effective policy in this area. Moreover, the Member States are all spending sums of money on stimulus packages of the same magnitude as their total contributions to the EU's budget.
We have voted against this resolution, primarily because of the wording relating to the EU's Globalisation Adjustment Fund.
I voted against the motion for a resolution on employment policy guidelines. In fact, given that the global financial and economic crisis calls for a determined and coordinated response from the EU to prevent job losses, to maintain a satisfactory income level for Europeans, to prevent a recession and to turn the current economic and employment challenges into opportunities, I believe that the measures taken under the governance of the Eurocrats are definitely not enough to bear the weight of the crisis that we are going through, not least in a sensitive sector such as employment.
in writing. - The initiative to launch the Recovery Plan is a reaction to the serious ongoing economic downturn. The top priority of the Recovery Plan must be to stimulate the economy and competitiveness of the EU, and to avoid increased unemployment. Members insist that all financial aid must be timely, targeted and temporary. The present exceptional circumstances have to be seen within the wider context of a firm commitment to bringing normal budgetary discipline back on track as soon as the economy recovers.
In addition, the Recovery Plan must also serve the purpose of delivering a fair international agreement to give poorer countries the opportunity to escape poverty without fuelling global warming, by helping to finance massive investment.
Finally, coordinated action between Member States must be directed at reducing uncertainty in the credit markets and facilitating the functioning of those markets.
Despite certain positive and timely proposals having been adopted, which we supported, particularly the one on tax havens, regrettably most of our group's proposals were rejected, and the main tack of the report is to continue with the neoliberal policies, with a few rose-coloured touches for voters to see in the run-up to the electoral campaign.
Among our rejected proposals were those calling for a significant increase in financial resources and quicker application of the funds intended to support employment, and also a redirection of support programmes towards the most vulnerable groups, including programmes guaranteeing decent living conditions and universal access to high-quality public services. I also regret the rejection of proposals such as those which regarded the amount of the Recovery Plan (1.5% of EU GDP) to be insufficient to successfully tackle the current crisis, noting that the EU will lag far behind countries such as the United States and China. Furthermore, I regret the rejection of our criticism of the Commission for linking the Recovery Plan to the expansion of neoliberal 'structural reforms' and to strict compliance with the Stability and Growth Pact, when what was needed was to dispense with these and change tack.
in writing. - I can only congratulate my colleague Elisa Ferreira on her report on the European Economic Recovery Plan. I would endorse the sentiments of Poul Rasmussen that we have not yet done enough. The bail out of the banks was a necessary but not sufficient step. We must also take steps to deal with the problems of the labour market. Work-sharing must be encouraged and when short time is demanded, we should encourage maintaining hours at the workplace by utilising the time for training to improve skills.
The real crisis is not in the subprime mortgage market but rather in the ten times larger casino economy of the increasingly esoteric and fantasy world of the derivatives market, which needs to be brought under control. I therefore welcome moves to control tax havens and to introduce an EU-wide financial transaction tax to overcome the worst consequences of the crisis, mitigate speculation and raise finance to help us stay on track to achieve the Millennium Development Goals.
The report on a European Economic Recovery Plan, adopted today, supports measures proposed by the European Commission which are intended to stimulate the European economy.
Data from the last few weeks do not engender optimism. It is estimated that economic growth in Europe in 2009 will remain at a level below zero. Throughout the EU, unemployment is also growing. This is the most serious recession to have affected the European Community and the first since the introduction of the common currency.
Determined action is therefore needed, leading to the creation of jobs and a real improvement in the economic situation. A key question is, of course, the so-called healing of the financial system, so that enterprises and citizens can have access to credit. This is particularly relevant to small and medium-sized enterprises, which are, surely, the foundation of the European economy. This is why the effective and rapid restoration of the award of credit must be ensured urgently. Aid designated for combating the crisis must not only be directed at rescuing selected sectors. Such aid is unavoidable, but it should also include an ongoing approach to the competitiveness of European industry. In addition, the crisis must not be used as an opportunity to introduce new, excessively burdensome regulations.
I hope that the European Economic Recovery Plan will soon produce results in the form of the first signs of economic stimulation.
in writing. - (FR) Exceptional situations call for exceptional resources.
The economic situation has deteriorated so much that it justifies concerted action by the Member States to try to relaunch economic activity. Several observations are called for, however. The exceptional situation we are experiencing does not call into question the basic rules of economics. Borrowing today means debts tomorrow, debts that the Member States will be obliged to repay at a future date. Deficits may be necessary, but there will be a heavy price to pay. We have to be aware of this. There is already talk of increased taxes in the near future to keep public finances afloat.
Secondly, all the spending commitments in the recovery plans are far from being of equal merit. Investment spending on the modernisation of production equipment or on research has a very different value to money spent on operating costs. It would therefore be a good idea for the Member States to provide themselves with the appropriate tools for making the best choices.
Finally, since words do have meaning, let us be clear that the recovery plan is not, in truth, a European plan, but rather a coordination of national measures taken by the various Member States. Do we need to do more? The question is worth asking, but the setting up of a common European Union recovery plan would presuppose fundamental reviews of European policies and resources.
The European Economic Recovery Plan is especially important because of its two key elements: firstly, short-term fiscal stimulus measures aimed at boosting demand, protecting jobs and restoring consumer confidence and secondly, smart investments to boost economic growth.
The European Union's number one priority is to protect its citizens from the adverse effects of the financial crisis. In the case of the Romanian economy, these measures will show their effectiveness, especially for SMEs, by simplifying and speeding up procedures and providing Structural and Cohesion Funds, as well as rural development funds, in advance.
The positive vote given to this report also means that the European Social Fund will have to finance measures promoting employment, especially in favour of the most vulnerable population groups. Framework conditions will also have to be created to alleviate the impact on the business sector as this sector has a key role to play in the economic recovery, making a crucial contribution also to creating jobs and therefore generating demand in the internal market.
I voted in favour of Mrs Ferreira's report in the firm belief that it will help overcome the difficult economic period which Europe is going through, following the neo-liberal policies of the last 10 years.
The rich European states must show solidarity with Eastern Europe, and the aid fund granted to countries in this area must be increased. In our view, as European socialists, we must act to eliminate the differences between the more developed countries and developing countries, all the more so as the latter countries' economies are closely linked to the banking institutions in the West. This is why we need a plan to coordinate the economies of all Member States.
We support the introduction of measures against offshore financial activities which allow very high-earners to switch their businesses to these tax havens, without paying any tax, while the majority of EU citizens are paying taxes and losing their jobs. The figures are alarming: by the end of 2009, the number of unemployed is expected to reach 25 million for the whole of Europe (500 000 in Romania). Abolishing tax havens will get rid of unemployment.
We need to promote and support European solidarity between old and new Member States, which makes the vote on the amendment relating to this issue a test for the EP.
in writing. - The economic situation in Europe and further afield is as grave as any of us can remember, and it is absolutely right that the European Union and the Member States do everything that they can to ensure that a recession does not turn into a slump and that where government action really can kick-start economic activity, it should be allowed to do so.
This report is not perfect and we cannot agree with everything in it, but it reiterates the key points that the downturn is not an excuse for protectionism, excessive debt or the removal of competition rules. We have resisted efforts from the left, whose amendments have aimed to turn a reasonable report into an unaffordable shopping list or an attack on capitalism and the financial system in general.
It is now important for all of us to roll up our sleeves and get our economies working again. This report recognises that the free market and the individuals and businesses of Europe are vital to the reconstruction process, and it is on that basis that the British Conservatives support it.
Despite containing positive elements, Elisa Ferreira's report on the European Economic Recovery Plan suffers from the same problems as the plan itself: it depicts the situation without having properly set out a real understanding of the causes of the current crisis; it lists the initiatives required to restore the confidence of economic operators without, however, having identified to date any evidence of this effect; and it offers little in terms of European mobilisation. For that matter, on this point it should be added that, if this report solves little in concrete terms, that is because the European Parliament has little ability to do so. The same can be said for the European Commission.
Out of this plan's budget, only 15% will be funds managed at Community level. The answer will therefore indeed have to be found at European level, but primarily through the political willingness of the Member States to coordinate their responses to the current economic situation. The impetus must come from the Member States, if it comes at all, given that the current signs of a lack of European political will are worrying. You only have to look, for example, at the contradictory positions adopted by the German or Austrian Social Democrats in the EP or when they are representing the governments of their countries.
I agree with some points of Mrs Ferreira's report on a European Economic Recovery Plan, but I do not subscribe to it in its entirety. For this reason, I have decided to abstain and not to vote for my fellow Member's report.
The main problem created by this crisis is the rise in unemployment, a situation which can only be reversed by increasing investment.
In order to increase investment, we need credit to be accessible and cheap, but everything is pointing to the fact that, for the time being, this will be scarce and much more expensive for the most vulnerable countries, such as Portugal.
These countries are facing increased financing difficulties, which is why I clearly support the possibility of having, in the eurozone, a single central issuer of European public debt. For that matter, this is the scenario which is most compatible with the long-term sustainability of the euro.
In the current circumstances, it is vital to reinvigorate the European credit market by granting responsible loans to viable businesses and to families.
The financial assistance given to banks and businesses must also be well-directed, temporary, transparent, guaranteed in cost-benefit terms and strictly controlled.
The solidity and solidarity of the European project may be at stake and we must therefore act in a coordinated manner and respect the rules of the internal market, without allowing any protectionism.
I support the report on the European Economic Recovery Plan presented by my fellow Member, Elisa Ferreira, as I agree with the general lines of its approach.
in writing. - This report accompanies the recovery plan of the European Commission, which attempts to reinvigorate the EU economy. The EPLP can support the main thrust of the rapporteur's ideas and believes that many of the issues outlined are critical for a real recovery.
The Commission response during the economic crisis has been muted and Parliament believes that more effective tools are required to produce recovery. In fact, an environmental approach could lead to greater innovation and spark renewed productivity whilst also having a positive effect on our environment. However, care has to be taken not to injure specific industrial sectors or reduce our overall economic possibilities, and therefore consideration of a targeted approach is very necessary. Similarly, a new approach to financial supervision denoted by the de Larosière wise men's report is also vital to ensuring against systemic risks.
The Group of the Greens/European Free Alliance takes the view that what we are experiencing now is a culmination of three crises that are interrelated: an economic crisis, an environmental one and a social one. This is why the Verts/ALE Group is opposed to promoting a 'European recovery plan' in the light of the imminent European Spring Summit, whose only mission is to stimulate the old laissez-faire model back into life.
Pumping enormous sums into this model carries the serious risk of deepening the environmental and social crises. It is counterproductive simply to increase demand in order to bring production back on song. This is exactly what the Ferreira report proposes, which is why I voted against it.
The economic recovery plan must make new financing instruments possible and, at the same time, by means of regulations, inject stability and reliability into the system. The incentive to go for short-term profit by means of a selection of bonuses must be removed and replaced by rules for so-called lever funds and private equity funds. Transparency, open bookkeeping and supervision must render tax havens impossible. By means of a precise description of tasks, banks can once again become servants of the real economy, where the European Central Bank can act as a guard dog.
in writing. - The financial crisis is the first test of globalisation. A crisis fuelled by greed and now consumed by fear should make us question our fundamental values and what kind of society we would like to live within. This is not a time for narrow nationalism, but a time where a strong Europe has never been so important. The need for a coordinated approach, not just across the EU, but across the world, makes the G20 in London so important.
I voted in favour of the Ferreira report, which calls on the European Commission to come up with strong, clear guidelines aimed at better coordination among all Member States in terms of management of this powerful economic crisis with a view to protecting as many jobs as possible. I urge the Commission to initiate the relevant procedures as soon as possible.
Through this report, the European Union is inviting the European Spring Council to give a strong political impetus and draw up a roadmap for all the legal initiatives in order to guarantee, along with Parliament, that they will be adopted in good time.
The report highlights the extremely adverse economic and social consequences of the crisis in many of the new Member States, which poses a considerable risk of destabilisation and increasing poverty. Spill-over effects are expected to affect the euro and the economies of the eurozone. We urge a coordinated approach at Community level, bearing in mind Community solidarity and the adoption of collective responsibility in this regard. We also invite the Commission to review and consolidate all the instruments aimed at stabilising the Member States affected, which includes stabilising exchange rates, so that security provisions and rapid, effective response packages can be implemented.
I have listened very carefully to the speeches of the rapporteurs and the group chairmen, including the swipe which the group chairman of the Socialist Group in the European Parliament took at the Group of the European People's Party (Christian Democrats) and European Democrats with regard to their voting behaviour in respect of Amendment 92. Indeed, we do not agree with the implications of this amendment, and together with my group colleagues, I voted emphatically against it. Surely it cannot be the intention to take short-term measures that undermine long-term objectives?
For this reason, it is not reasonable to force Member States into making a budgetary effort, irrespective of their level of blame, which is an important factor in establishing to what extent deficit spending can be justified. My group was right to hold firm to its opinion which it shares with the Commission, namely that we should also have future generations in mind. This is why it is justified to vary the budgetary incentives according to the level of blame of the Member States. For this reason, demanding a uniform effort of 1.5% of GDP is not viable or justified.
The European Economic Recovery Plan shifts the burden of the capitalist crisis on to the workers' shoulders, promotes the more general aims of the EU and protects the profits and collective interests of the plutocracy.
The purpose of the all-out attack on insurance and labour rights and on the incomes of grassroots families and their standard of living is so that the EU can assure the euro-unifying monopolies that they will be 'in an advantageous position when the economy recovers' compared with the international competition.
The EU and the governments are trying to obtain grassroots consent, using the carrot and stick method, in order to impose with the least resistance the capitalist restructurings set out in the Lisbon Strategy: revolving employment and unemployment, an increase in the retirement age and drastic cuts in wages, pensions and social benefits.
Moreover, the decisions taken at the summits and the financing of measures solely by the Member States highlight the escalation in imperialist infighting, which leads to a policy of 'every man for himself'.
There is only one choice for the workers: resistance, disobedience and counterattack with the Greek Communist Party, condemnation of the policy of the European one-way street and of the forces that support it, the reorganisation of the grassroots movement and the fight for grassroots power and the grassroots economy.
Madam President, I voted for the report. Transparency is not just a symbol but a principle on which all institutional procedures should be based. Citizens and elective bodies must be assured the greatest possible access to documents held by the European institutions in order to enable them to participate effectively in the political process and to hold the public authorities to account for their actions. For this reason I argued strongly in the past for the publication of parliamentary attendance.
Despite the progress made by the European institutions on openness and transparency, the situation cannot exactly be described as perfect and this recasting of Regulation (EEC) No 1049/2001 regarding public access to documents held by the European institutions should be seen as another step towards achieving an administrative environment where the availability of, and ease of access to, information are the rule rather than the exception.
To conclude I would like to point out the great achievement recently accomplished: the European Parliament now uses no fewer than 23 official languages and European Community documents are available in all of these. This represents a guarantee of democracy.
This own-initiative report should be viewed from the perspective of the legislative debate under way aimed at amending the regulations relating to the Structural Funds and, in particular, the ERDF regulation (Angelakas report) and the ESF regulation (Jöns report).
In an effort to reach an agreement at first reading and give a rapid response to this crisis, which directly affects the people of Europe, the Group of the Alliance of Liberals and Democrats for Europe has chosen not to amend the legislative proposals. For the sake of consistency, this same approach has been applied for this vote.
My colleagues from the MoDem party and I share the same concerns regarding the fight against climate change. The latter will have to be confirmed as a priority of cohesion policy after 2013.
Do not count on us to praise the hollow European Economic Recovery Plan, which, for the most part, will be self-financed by each of the Member States ('European solidarity' at its best ...) and which does not call into question the neoliberal policies that are at the root of the worsening working and living conditions of the overwhelming majority of the population.
As a result, not surprisingly, the majority of Parliament rejected our proposals, which:
condemned the fact that, at a time when the socio-economic crisis in the EU is worsening, the Community budget for 2009 is 'the lowest ever';
insisted on increasing the Structural Funds and the Cohesion Fund;
underlined that 'additional advanced payments' under these Funds would result in a reduction in Community financing over the next few years;
criticised the under-implementation of these Funds, particularly in the context of worsening socio-economic conditions in the EU;
demanded that these Funds be regarded as a spending target and proposed increasing the rate of Community cofinancing and abolishing the N+2 and N+3 rules with regard to these Funds;
insisted on these Funds being effectively used to promote real convergence, thus abandoning their constant subordination to the neoliberal objectives of the 'Lisbon Strategy';
insisted on fighting company relocations.
in writing. - I support this report which recommends faster, more flexible payments for structural funding. This report will ensure wide use of structural funds to secure jobs, and to create more jobs. I welcome this report which calls for funding to be provided to projects earlier and reduce the need for bank loans.
I voted against Mr Kirilov's report on Cohesion Policy: Investing in the real economy. It is, in fact, crucial to understand that the EU's cohesion policy makes an important contribution to the European Economic Recovery Plan and is the Community's largest source of investment in the real economy, providing targeted assistance for addressing priority needs and areas with growth potential, both in the public and in the private sector. However, this ought to make us think about the mistakes made in the past that have led to this serious economic situation. Strict legislation is required in this sector, too, otherwise the same mistakes are liable to be repeated in cycles.